Citation Nr: 0627628	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals, fracture left femur.  

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella, left knee, prior to December 1, 2005.  

3.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia patella, left knee, from December 1, 2005, 
forward.  

4.  Entitlement to a compensable evaluation for a scar, left 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984.  

This matter arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied an increased evaluation for the 
above claims.  By a rating action dated in January 2006, the 
10 percent disability evaluation for the veteran's 
chondromalacia patella, left knee, was increased to 20 
percent, effective from December 1, 2005.


FINDINGS OF FACT

1.  Since October 18, 2002, the veteran's left knee 
disability has been manifested by X-ray evidence of mild 
osteoarthritis, minimal limitation of flexion and extension, 
and complaints of pain on use. 

2.  Prior to December 1, 2005, there was no competent 
evidence that the veteran's left knee disability resulted in 
subluxation or more than slight lateral instability.  

3.  Since December 1, 2005 the veteran's left knee disability 
has resulted in moderate, but no more than moderate, lateral 
instability.  

4.  The veteran's residuals of a fracture of the left femur 
do not result in nonunion, or malunion with more than 
moderate knee or hip disability.  

5.  The veteran's scar of the left leg is not deep, unstable, 
tender, or painful, does not result in limitation of the 
function of his left leg, significant adjacent tissue loss, 
or cover an area or areas of 39 square centimeters.  


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation of 10 percent 
disabling for chondromalacia of the left knee, manifested by 
limitation of motion with pain, have been met since October 
18, 2002.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.59, 4.71a Diagnostic Code 5003 (2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee, manifested by left knee 
instability, prior to December 1, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a Diagnostic Codes 5257 (2005).  

3.  The criteria for an evaluation in excess of 20 percent 
for chondromalacia of the left knee, manifested by left knee 
instability, since December 1, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a Diagnostic Codes 5257 (2005).  

4.  The criteria for a compensable rating for a scar of the 
left leg are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118,  Diagnostic Codes 
7804, 7805 (2002); 38 C.F.R. § 4.118,  Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2005).  

5.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the left femur are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes 5255, 5275 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial adjudication.  Id.  

During the pendency of this appeal, the Court held that VCAA 
notice requirements apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in September 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in December 2002.  The veteran was told of 
the requirements to establish a successful claim, advised of 
his and VA's respective duties, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Additional VCAA letters were sent to 
the veteran in May 2005 and June 2006.  

The June 2006 letter provided the veteran with notice 
regarding assignment of effective dates and additional 
information regarding assignment of disability ratings.  
Despite the delayed notice regarding an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, to the 
extent that the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for 
increased ratings, any questions as to the appropriate 
effective dates to be assigned are rendered moot.  With 
regard to the grant of entitlement to a separate rating for 
painful motion caused by arthritis of his left knee, any 
error in the failure to provide notice involving the 
downstream element of an effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision

Medical treatment records have been obtained and are 
associated with the claims file.  The veteran was afforded 
appropriate VA examinations in October 2002 and December 
2005.  The veteran has not requested that VA assist him in 
obtaining any other records.  The Board therefore finds that 
VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.   
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2005).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Where functional loss 
is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202, 207-08 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).


Chondromalacia patella, left knee

In a July 1998 rating decision, the RO granted service 
connection for chondromalacia patella, left knee and assigned 
a 10 percent evaluation, effective April 1997,  under 38 
C.F.R. § 4.71a Diagnostic Code 5257, for other impairment of 
the left knee.  That rating remained in effect until the RO, 
by rating decision in January 2006, increased the evaluation 
to 20 percent, effective December 2005.  

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight recurrent subluxation or lateral instability of 
the knee, a 20 percent rating is assigned for moderate 
recurrent subluxation or lateral instability of the knee, and 
a 30 percent rating is assigned for severe recurrent 
subluxation or lateral instability or the knee.  38 C.F.R. § 
4.71 (2005).  

April 1997 and October 2002 VA examinations found the 
veteran's ligaments of the left knee to exhibit no laxity.  
McMurray's sign and Lachman's sign were negative during at 
the October 2002 VA examination.  This examiner also found 
the patella to be freely moveable and no pain was elicited 
upon movement of the patella.  The veteran did have 3 plus 
crepitus of the left knee at both examinations.  At the 
October 2002 examination the veteran reported a single 
episode, occurring in the year 2000 during which both his 
right and left knees "locked."  This incident is documented 
in VA outpatient clinic records from September 2000.  This 
was an isolated incident that lasted for approximately 5 
minutes.  At that time he also complained of pain in both 
knees.  

A December 2005 VA examination found the veteran's left knee 
to exhibit moderate laxity with valgus compression.  
Lachman's test of the left knee was positive.  In taking into 
account application of 38 C.F.R. §§ 4.40 and 4.45, the 
December 2005 examiner stated that the veteran had recent 
onset of incoordination of the left knee, as evidenced by the 
veteran's report that his left knee had given away on him on 
three or four occasions when he tried to carry a heavy 
object.  VA outpatient clinic notes from May 2002 to October 
2005, contain no objective evidence of knee instability or 
subluxation

As indicated above, record is absent for any objective 
evidence of subluxation or lateral instability of the left 
knee prior to December 2005.  Therefore, prior to December 1, 
2005, the veteran's disability of the left knee did not 
result in more than slight lateral instability or 
subluxation, and an evaluation greater than 10 percent is not 
warranted for this time period.  

Results from the December 2005 examination provide evidence 
that the veteran's disability of the left knee most closely 
approximates moderate lateral instability.  The positive 
Lachman's test and the examiner's finding of moderate laxity 
of the veteran's left knee ligaments, as well has the 
veteran's reports of his knee going out on him, have been 
properly addressed by the RO's assignment of a 20 percent 
rating effective since December 2005.  The veteran's report 
of his knee giving out on him includes no more than four 
incidents; the incident occurring only when he tried to lift 
heavy objects.  There is no evidence that these incidents 
resulted in long lasting symptoms.  Further, the December 
2005 examiner explicitly stated that the veteran's 
instability was moderate.  The Board finds that, considering 
the December 2005 examination results and the occurrences of 
the veteran's knee giving out, his disability of the left 
knee more nearly approximates moderate lateral instability 
rather than severe subluxation and/or lateral instability.  
Therefore, a rating higher than 20 percent, since December 1, 
2005, would not be appropriate.  

X-rays of the veteran's left knee from October 2002 showed 
mild osteoarthritis of the patellofemoral joint.  A December 
2005 magnetic resonance image (MRI) of his left knee showed 
degeneration in the posterior horn of the medial meniscus and 
a possible tear in the region of the junction of the 
posterior horn and body of the meniscus.  Thus there is x-ray 
evidence of arthritis of the left knee since October 2002.  

VA Office of General Council (OGC) has determined that a 
claimant who has instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  The OGC concluded that for 
a knee disability rated under Diagnostic Code 5257 to warrant 
a separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 
98 (August 14, 1998).

Under 38 C.F.R. § 4.71a Diagnostic Code 5260 (2005), a 
noncompensable rating is assigned for flexion of the knee 
limited to 60 degrees, a 10 percent rating is assigned for 
flexion limited to 45 degrees, a 20 percent rating is 
assigned for flexion limited to 30 degrees, and a 30 percent 
rating is assigned for flexion limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005), a 
noncompensable rating is assigned when extension of the leg 
is limited to 5 degrees, a 10 percent rating for extension 
limited to 10 degrees, a 20 percent rating for extension 
limited to 15 degrees, a 30 percent rating for extension 
limited to 20 degrees, a 40 percent rating for extension 
limited to 30 degrees and a 50 percent rating for extension 
limited to 45 degrees.  

Standardized range of motion of the knee is from 0 degrees, 
or full extension, to 140 degrees of full flexion.  See 38 
C.F.R. 4.71 Plate II (2005).  

Range of motion of the veteran's left knee was measured 
during VA examinations conducted in April 1997, October 2002, 
and December 2005.  In April 1997 the veteran demonstrated 5 
degrees of hyperextension of the left knee and "further" 
flexion of 140 degrees.  The October 2002 VA examiner 
reported that the veteran could flex his left knee to 130 
degrees without pain and during extension of the left knee 
the veteran experienced mild pain at 160 degrees.  During 
this same examination, the VA examiner found the veteran to 
have 130 degrees of flexion of the right knee and 170 degrees 
of extension of the left knee without pain.  The December 
2005 examination measurements showed the veteran to have a 
left knee range of motion from negative 10 degrees 
(hyperextension) to 125 degrees, which produced slight pain.  
The veteran's left leg could be manipulated to 130 degrees, 
which resulted in severe pain.  The December 2005 examiner 
stated that during flareups the veteran had an additional 
loss of range of motion of the left knee of 20 degrees.  

These examination results indicate that the veteran has 
always demonstrated at least 125 degrees of flexion of the 
left knee.  The December 2005 examiner estimated that during 
flare ups the veteran would lose an additional 20 degrees 
range of motion.  Thus, even considering 38 C.F.R. §4.40 and 
§4.45, the veteran has at least 105 degrees of flexion of the 
left knee.  

Examination results from April 1997 and December 2005 clearly 
show that the veteran has extension of the left knee beyond 
the normal 0 degrees.  The October 2002 examiner reported the 
veteran's left knee extension in a manner inconsistent with 
the standard.  However, it is clear that the veteran 
exhibited some pain at the limit of leg extension during that 
exam, as the examiner reported that the veteran had 160 
degrees of extension of the left knee, with mild pain, as 
opposed to 170 degrees of extension of the right knee.  
Further, the December 2005 examiner stated that the veteran 
would have a loss of range of motion of an additional 
20 degrees during flareups, although this was an estimation 
based not on objective findings, but rather on a description 
provided by the veteran.  The only pain exhibited during the 
December 2005 examination was upon flexion, not extension.  
Therefore, taking into account 38 C.F.R. § 4.40 and §4.45, 
there is no basis for assigning the estimated 20 degrees of 
additional range of motion solely to loss of extension.  
Since the veteran had negative 10 degrees extension, which is 
hyperextension, at this examination, the preponderance of the 
evidence is against a finding that, even during flareups and 
considering pain, the veteran has extension of the left leg 
limited to 5 degrees or greater.  

Except for the October 2002 results it is clear that the 
veteran has always had extension of the knee beyond the 
normal position of 0 degrees, or "hyperextension" of the 
left knee.  The description of knee extension in the October 
2002 examination report does not correspond to the 
standardized measurement reference.  While the Board 
acknowledges that the veteran experienced pain near the 
endpoint of knee extension at the October 2002 examination, 
any other finding with regard to this measurement would 
amount to mere speculation.  

In view of the foregoing evidence, to include a review of VA 
treatment records from May 2002 to October 2005, the Board 
finds that the veteran is not entitled to even a 
noncompensable disability rating under Diagnostic Code 5260 
since leg flexion has not been shown to be limited to 60 
degrees or less.  Similarly, the veteran is not entitled to 
even a noncompensable evaluation under Diagnostic Code 5261 
since leg extension has not been shown to be limited to 5 
degrees or more.  38 C.F.R. Part 4, Diagnostic Codes 5260, 
5261 (2005).  

However, the veteran's disability of the left knee does 
warrant a separate 10 percent rating under 38 C.F.R. § 4.71a 
Diagnostic Code 5003, for degenerative arthritis.  See 38 
C.F.R. § 4.59 (2005).  With any form of arthritis, painful 
motion is an important part of disability.  Id.  Actually 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  Id.  

X-ray findings showed evidence of osteoarthritis and upon 
examination, the veteran was found to have pain on motion, 
including the severe pain elicited during the December 2005 
examination upon manipulation of the knee from 125 degrees of 
flexion to 130 degrees of flexion.  The October 2002 
examination noted that the veteran experienced pain at the 
limit of extension.  Despite failure to meet criteria for 
compensable or noncompensable ratings under Diagnostic Code 
5260 or 5261, assignment of a separate 10 percent rating is 
available under Diagnostic Code 5003 by application of 38 
C.F.R. §4.59.  See VAOPGCPREC 9- 98 (August 14, 1998).  

Finally, assignment of a separate rating under Diagnostic 
Code 5003 does not violate prohibition against pyramiding 
under 38 C.F.R. § 4.14 (2005).  Assignment of a 10 percent 
rating under Diagnostic Code 5003 compensates the veteran for 
the osteoarthritis shown on x-rays, resulting in painful 
motion of the left knee.  Ratings under Diagnostic Code 5257 
compensate the veteran for the instability of his left knee.  
As different manifestations of the veteran's left knee 
disability are compensated under Diagnostic Code 5003 and 
Diagnostic Code 5257, assignment of evaluations under each is 
not prohibited.  Id.  

The Board also has considered the  VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  Here, the limitation of motion does not 
rise to even a noncompensable rating under these diagnostic 
codes.  Therefore, this VA General Counsel opinion is 
inapplicable.  Rather, a single, separate 10 percent rating 
for painful motion due to arthritis, by application of 
Diagnostic Code 5003 and 38 C.F.R. §4.59, is all that is 
permitted in this case.  


Residuals, fracture left femur

Service connection for residuals of a fracture of the left 
femur was granted in an August 1984 rating decision and a 10 
percent evaluation was assigned under Diagnostic Code 5275, 
for shortening of the lower extremity.  This rating remained 
in effect until December 1997, when the RO assigned a 20 
percent rating under Diagnostic Code 5299-5255, for 
impairment of the left femur with moderate knee or hip 
disability.  

April 1997 X-rays showed the veteran to have a well healed 
fracture deformity of the mid shaft of the left femur without 
sign of acute complication.  X-rays from September 2000 
revealed an old mid femoral shaft fracture; the impression 
was that the fracture was "solid healed".  

A December 2005 VA examination found the veteran's left thigh 
to measure 64 centimeters and his right thigh to measure 67 
centimeters.  His left hip range of motion was 0 to 135 
degrees, with external rotation of 70 degrees, internal 
rotation of 35 degrees, abduction of 60 degrees and adduction 
of 30 degrees.  There was no tenderness of the left hip.  
Palpation of the left thigh showed no deformity.  There was 
diminished sensation to pinprick about the left anterior 
thigh.  The veteran did report pain of the left thigh and 
knee during the past year.  

The veteran is currently rated as 20 percent disabling for 
impairment of the femur manifested by malunion with moderate 
knee or hip disability.  This rating was assigned by the RO 
in December 1997 in lieu of a 10 percent rating under 
Diagnostic Code 5275 for shortening of the length of the 
bones of the left leg.  As explained below, the Board finds 
that a rating higher than 20 percent under Diagnostic Code 
5255 is not warranted, nor is a separate rating under 
Diagnostic Code 5275.

Under 38 C.F.R. § 4.71 Diagnostic Code 5275 (2005), 
shortening of bones of the lower extremity is assigned a 10 
percent rating for shortening of 1.25 to 2 inches (3.2 cms. 
to 5.1 cms.), a 20 percent rating for shortening of 2 to 2.5 
inches (5.1 cms. to 6.4 cms.), a 30 percent rating for 
shortening of 2.5 to 3 inches (6.4 cms. to 7.6 cms.), a 50 
percent rating for shortening of 3 to 3.5 inches (7.6 cms. to 
8.9 cms.), a 50 percent rating for shortening of 3.5  to 4 
inches (8.9 cms. to 10.2 cms.), and a 60 percent rating for 
shortening of over 4 inches (10.2 cms.).  

Under 38 C.F.R. § 4.71a Diagnostic Code 5255 (2005), 
impairment of the femur with malunion of the femur is 
assigned a 10 percent rating for slight knee or hip 
disability, a 20 percent rating for moderate knee or hip 
disability, and a 30 percent rating for marked knee or hip 
disability.  Higher ratings are available where there is 
evidence of fracture of the surgical neck with a false joint, 
or where the disability includes nonunion.  The veteran's 
disability does not involve nonunion or a false joints so the 
higher ratings involving these conditions are not for 
application.

In this case, the record is absent for any evidence of 
malunion of the left femur.  Indeed, the x-ray reports 
describe the veteran's fracture as "well healed" and 
"solid healed"; with no mention of malunion.  Further, the 
veteran exhibits no more than moderate disability of the left 
hip and left knee as a result of his healed fracture of the 
left femur.  As explained with regard to his knee disability, 
he experiences pain of the left knee and instability, already 
compensated for under other diagnostic codes, but does not 
exhibit even a noncompensable limitation of motion of the 
knee when evaluated under Diagnostic Code 5260 or 5261.  With 
regard to measurements of range of motion of the left hip, 
during the December 2005 VA examination he exhibited flexion 
from 0 to 135 degrees and abduction to 60 degrees.  Normal 
hip flexion is 0 to 125 degrees and normal hip abduction is 
to 45 degrees.  See  38 C.F.R. 4.71 Plate II (2005).  
Therefore, the veteran has full range of motion of the left 
hip.  

The veteran's residuals of the left femur fracture manifest 
as pain and fatigue.  In the December 2005 VA examination 
report, the veteran reported that he has pain in the left 
knee and thigh, takes 800 mg of Motrin and 5 mg of Vicodin 
each day, and missed work on three occasions, for 10 days 
each, due to difficulty with his left leg.  VA clinic notes 
from May 2002 to October 2005 contain reports of right leg, 
shoulder and low back pain, but are absent for any complaints 
of pain of the left leg.  Thus, the veteran's residuals of a 
left femur fracture approximate no more than moderate 
disability of the left hip and knee, and a rating higher than 
20 percent under Diagnostic Code 5255 is not warranted.

The Board has also considered whether the veteran's 
disability at issue warrants a separate rating for shortening 
of the left leg, under Diagnostic Code 5275.  In this case, a 
separate rating under Diagnostic Code 5275 would be 
inappropriate considering that evidence of record does not 
show his residuals of a fracture of the left femur to meet 
criteria under which he is currently rated, and no actual 
measurements of his left leg show a shortening of 1.25 inches 
or greater.

Initially the veteran was evaluated under Diagnostic Code 
5275 and assigned a 10 percent rating, the RO determining 
that his left leg was more than 1.25 inches shorter than his 
right leg.  In December 1997 the RO assigned a 20 percent 
rating under Diagnostic Code 5255, finding that impairment of 
the femur with moderate hip and knee disability more 
accurately described the veteran's disability.  The Board 
notes that the record is absent for evidence of malunion of 
the veteran's left femur fracture, a necessary criteria for 
either a 10 percent or a 20 percent rating under Diagnostic 
Code 5255.  Furthermore, measurements of shortening of the 
left leg from Service medical records in August 1982 indicate 
a 1 and 1/8 inch shortening and measurements from the April 
1997 VA examination showed a 2.5 centimeter shortening.  
While the December 2005 examiner reported a 5 centimeter 
shortening, this was stated in a report of history, and does 
not show a basis in measurement.  

Furthermore, rating the veteran under two diagnostic codes 
would violate the prohibition against pyramiding by 
compensating him twice for what amounts to a single 
manifestation of his disability.  If a veteran has separate 
and distinct manifestations relating to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
evaluation of the same manifestation under different 
diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2005).  
The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology, since such a result would over compensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In this case, the veteran's residuals of a fracture of the 
left femur manifest as pain and weakness.  No other disabling 
feature is present.  The Board is aware that the December 
2005 examiner found reduced sensation to pinprick of the left 
thigh, however, there is no evidence that this is 
attributable to his healed fracture.  His pain and weakness 
comprise a single manifestation of his disability at they are 
not distinct and separable.  No additional disability is 
noted as due to any leg shortening.  Therefore, an additional 
rating under Diagnostic Code 5275 would amount to pyramiding.

For the reasons stated above, the veteran's claim for a 
rating higher than 20 percent for residuals of a fracture of 
the left femur, must be denied.


Scar, left leg

Service connection was established for a scar of the left leg 
in December 1997 and a noncompensable disability rating was 
assigned under 38 C.F.R. § 4.118 Diagnostic Code 7805, 
effective April 1997.  

During the pendency of the veteran's appeal, changes were 
made to the Schedule for Rating Disabilities for disabilities 
of the skin, effective August 30, 2002.  A review of the 
record demonstrates that the RO considered the old and new 
rating criteria.  The RO issued a statement of the case in 
April 2003, in which the post August 30, 2002 regulation was 
considered.  In January 2006, the RO issued a supplemental 
statement of the case, in which the pre August 30, 2002 
regulation was considered.  The clinical evidence of record 
received after April 2003, regarding the veteran's service-
connected scar, is essentially unchanged from the evidence of 
record prior to April 2003.  Furthermore, the criteria for 
Diagnostic Code 7805, the only applicable diagnostic code in 
this case, was unaffected by the August 2002 revision.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the decision regarding his claim for a 
compensable rating for the scar of his left leg.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In December 1997, service connection was granted for a 5 
centimeter scar of the proximal left leg just distal to the 
popliteal space.  The October 2002 VA examination reported a 
car about 6 inches below the popliteal fossa, that was 6 cm 
in length and no more than 2 millimeters at any part in 
width.  The scar was found to be healed, healthy, and non-
disfiguring.  The examiner's impression was that the scar was 
inconsequential.  

The December 2005 examination found a 5 cm scar horizontally 
placed on the posterior aspect of the left calf, an inch and 
a half below the knee.  The scar was not painful, not 
adherent to adjacent tissue, without tissue breakdown and 
resulting in no functional limitation.  No soft tissue damage 
was found, nor was any adjacent tissue loss, disfigurement, 
or deformity.  The scar was not depressed or elevated, it was 
hypopigmented but the overlying skin texture was normal that 
there was no area of indurated or inflexible skin.  

Examination reports also describe additional scars of the 
left leg, however, these are not subjects of this appeal as 
only the single scar was subject to the grant of service 
connection.  Regardless, the additional scars are described 
as less than a half centimeter in diameter and similar to the 
service connected scar in all other respects.  As such, their 
inclusion in the analysis would not change the outcome of 
this decision.  

The veteran's left leg scar is currently rated as 
noncompensable under Diagnostic 7805.  Both the revised and 
unrevised versions of Diagnostic Code 7805 direct VA to rate 
disability based on limitation of function of the affected 
part.  38 C.F.R. § 4.71a Diagnostic Code 7805 (2002 & 2005).  
All evidence of record indicates that the veteran's scar does 
not result in limitation of function of the left leg.  
Therefore, a compensable rating is not available under 
Diagnostic Code 7805.

The Board has also considered whether a compensable rating is 
warranted under any other criteria for rating scars.  The 
December 2005 examiner explicitly stated that the veteran's 
service connected scar was not painful.  Therefore a rating 
under either version of Diagnostic Code 7804 would not be 
appropriate.  The scar has consistently measured less than 6 
cm in length and no more than 2 mm in width.  As such it 
covers an area less than 39 square centimeters and a rating 
under either Diagnostic Code 7801 or 7802 would not be 
appropriate.  38 C.F.R. § 4.71a (2005).  As all examiners 
have found the scar to be essentially healthy, there is no 
evidence to support a rating for an unstable scar.  38 C.F.R. 
§ 4.71a Diagnostic Code 7803 (2005).  Because the veteran's 
scar of the left leg does not satisfy any of the criteria for 
a compensable rating, his claim for an increased rating must 
be denied.  


Extraschedular Rating

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  In this 
case, the evidence of record does not indicate the veteran is 
frequently hospitalized for any of the disabilities on 
appeal.  There is also no objective evidence that these 
disabilities have caused marked interference with employment.  
The Board is aware that the veteran reports missing work for 
30 days because of difficulty with his left leg.  However, 
there is no evidence that his disability has resulted in any 
permanent loss of employment or marked inability to work.  
The Board does not find that his 30 days off work constitutes 
a marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action. See VAOPGCPREC 6-96.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee, prior to December 1, 2005, 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the left knee, since December 1, 2005, is 
denied.

Entitlement to a separate disability rating of 10 percent, 
and no higher, for arthritis resulting in painful motion of 
the left knee, effective from October 18, 2002, is granted, 
subject to controlling statutory and regulatory provisions 
governing the payment of monetary benefits.  

Entitlement to an evaluation in excess of 20 percent for 
residuals, fracture left 
femur, is denied.

Entitlement to a compensable evaluation for a scar, left leg, 
is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


